—Judgment, Supreme Court, New York County (George Daniels, J.), rendered May 11, 1998, convicting defendant, after a jury trial, of robbery in the first and second degrees and four counts of criminal possession of stolen property in the fifth degree, and sentencing him, as a persistent violent felony offender, to two concurrent terms of 20 years to life concurrent with four concurrent terms of 1 year, unanimously affirmed.
The court properly exercised its discretion in admitting evidence of an uncharged crime. The probative value of the uncharged theft outweighed its prejudicial effect, particularly after defendant elicited from the complainant a prior inconsistent statement that was capable of being explained by the complainant’s confusing references to the instant and prior crimes (see, People v Sosa, 267 AD2d 106, lv denied 94 NY2d 953).
The challenged portions of the People’s cross-examination and summation could not have deprived defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329). Concur — Tom, J. P., Andrias, Ellerin, Wallach and Friedman, JJ.